     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 1 of 17 Page ID #:1



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
      Attorneys for Plaintiffs
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11 BRITTNEY MEJICO, an individual, and         Case No. 5:19-cv-00216
   ABELARDO MARTINEZ, JR., an
12 individual,                                 COMPLAINT FOR VIOLATION OF
                                               THE AMERICANS WITH
13                 Plaintiffs,                 DISABILITIES ACT AND THE
                                               UNRUH CIVIL RIGHTS ACT
14                 v.
                                               DEMAND FOR JURY TRIAL
15 ANASTASIA BEVERLY HILLS, LLC, a
   California limited liability company; and
16 DOES 1-10, inclusive,

17                 Defendants.
18

19

20

21

22

23

24

25

26
27

28


                                          COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 2 of 17 Page ID #:2



 1           Plaintiffs Brittney Mejico and Abelardo Martinez, Jr. (collectively, “Plaintiffs”),
 2    allege the following upon information and belief based upon investigation of counsel,
 3    except as to their own acts, which they allege upon personal knowledge:
 4                                  JURISDICTION AND VENUE
 5           1.    This Court has subject matter jurisdiction of this action pursuant to 28
 6    U.S.C. § 1331 and 42 U.S.C. § 12188, for Plaintiffs’ claims arising under the
 7    Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181 et seq.
 8           2.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
 9    Plaintiffs’ pendent claims under the California Unruh Civil Rights Act, Cal. Civil Code
10    § 51 et seq. (“Unruh Act”).
11           3.    Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because
12    Plaintiffs reside in this District, Defendant’s principal place of business is located in this
13    District, and a substantial portion of the conduct complained of herein occurred in this
14    District.
15                                        INTRODUCTION
16           4.    As recently recognized by the Supreme Court of the United States, “The
17    Internet’s prevalence and power have changed the dynamics of the national economy.”
18    South Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2097 (2018) (noting that in 1992, less
19    than 2 percent of Americans had Internet access whereas today that number is about 89
20    percent). According to 2018 polling data, 89 percent of American adults use the
21    Internet.1 Indeed, one federal district court has noted that “few areas are more integral
22    to ‘the economic and social mainstream of American life,’ than the Internet’s websites.”
23    Del-Orden v. Bonobos, Inc., No. 17 Civ. 2744 (PAE), 2017 WL 6547902, at *9
24    (S.D.N.Y. Dec. 20. 2017); United States v. Peterson, 248 F.3d 79, 83 (2d Cir. 2001)
25

26
      1
    http://www.pewinternet.org/fact-sheet/internet-broadband/ (last visited July 30, 2018).
27
   Indeed, 98 percent of adults between the ages of 18-29 use the Internet, and 97 percent
28 of adults between the ages of 30-49 use the Internet. Id.

                                                   -1-
                                              COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 3 of 17 Page ID #:3



 1    (“Computers and Internet access have become virtually indispensable in the modern
 2    world of communications and information gathering.”).
 3          5.     According to recent U.S. Census data, approximately 8 million Americans
 4    describe themselves as disabled because they are visually-impaired.2 Thus, depriving
 5    blind persons of equal access to commercial websites on the Internet would allow
 6    American businesses to treat blind persons as second-class citizens who can be
 7    segregated from the rest of American society, which is antithetical to the very purpose
 8    that motivated Congress to enact the ADA almost three decades ago. “ ‘Congress found
 9    that ‘historically, society has tended to isolate and segregate individuals with
10    disabilities, and, despite some improvements, such forms of discrimination against
11    individuals with disabilities continue to be a serious and pervasive social problem.’ ’ ”
12    Del-Orden, 2017 WL 6547902, at *9 (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661,
13    674-75, 121 S. Ct. 1879 (2001) (quoting 42 U.S.C. § 12101(a)(2))). “Congress found
14    that ‘physical or mental disabilities in no way diminish a person’s right to fully
15    participate in all aspects of society, yet many people with physical or mental disabilities
16    have been precluded from doing so because of discrimination.’” Del-Orden, 2017 WL
17    6547902, at *9 (quoting 42 U.S.C. § 12101(a)(1)) (emphasis added in Del-Orden).
18    “After thoroughly investigating the problem, Congress concluded that there was a
19    ‘compelling need’ for a ‘clear and comprehensive national mandate’ to eliminate
20    discrimination against disabled individuals, and to integrate them ‘into the economic
21    and social mainstream of American life.’” PGA Tour, 532 U.S. at 675 (quoting S. Rep.
22    No. 101-116, p. 20 (1989); H.R. Rep. No. 101-485, pt. 2, p. 50 (1990), U.S.C.C.A.N.
23    1990, pt. 2, pp. 303, 332).      To remedy these ills, “Congress provided [a] broad
24    mandate” in the ADA to effect the statute’s “sweeping purpose.” Id. “In a society in
25
      2
      In 2016, an estimated 7.7 million Americans reported having a visual disability.
26
   http://www.disabilitystatistics.org/reports/acs.cfm?statistic=1
27 (last visited July 30, 2018). The statistics were calculated by the Cornell University
   Yang Tan Institute using the U.S. Census Bureau’s 2016 American Community Survey
28 (ACS) Public Use Microdata Sample (PUMS) data. The estimate is based on a sample
   of 3,085,278 persons who participated in the 2016 ACS.
                                                 -2-
                                            COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 4 of 17 Page ID #:4



1     which business is increasingly conducted online, excluding businesses that sell services
2     through the Internet from the ADA would[:] ‘run afoul of the purposes of the ADA and
3     would severely frustrate Congress’s intent that individuals with disabilities fully enjoy
4     the goods, services, privileges, and advantages available indiscriminately to other
5     members of the general public’”. National Ass’n of the Deaf v. Netflix, Inc., 869 F.
6     Supp. 2d 196, 200 (D. Mass. 2012) (emphasis added) (quoting Carparts Distrib. Ctr. v.
7     Auto Wholesaler’s Ass’n, 37 F.3d 12, 20 (1st Cir. 1994)).
8           6.     Section 51(f) of the California Civil Code provides that a violation of the
9     right of any individual under the ADA shall also constitute a violation of the Unruh
10    Civil Rights Act.
11          7.     Plaintiffs are blind individuals who require screen reading software to read
12    website content and access the internet. Defendant Anastasia Beverly Hills, LLC
13    (“Defendant”) maintains its website, www.anastasiabeverlyhills.com (the “Website”) in
14    such a way that the Website contains numerous access barriers preventing Plaintiffs,
15    and other blind and visually-impaired individuals, from gaining equal access to the
16    Website. Defendant’s denial of full and equal access to the Website, and therefore its
17    products and services offered thereby, are a violation of Plaintiffs’ rights under
18    Americans With Disabilities Act and California’s Unruh Civil Rights Act.
19                                           PARTIES
20          8.     Plaintiff Brittney Mejico resides in San Bernardino County, California.
21    Plaintiff Abelardo Martinez, Jr. resides in Riverside County, California. Plaintiffs are
22    permanently blind and use screen readers in order to access the internet and read
23    website content. Despite several attempts to use and navigate the Website, Plaintiffs
24    have been denied the full use and enjoyment of the facilities and services of the Website
25    as a result of accessibility barriers on the Website. The access barriers on the Website
26    have caused a denial of Plaintiffs’ full and equal access multiple times in the past, and
27    deterred Plaintiffs on a regular basis from accessing the Website.
28

                                                 -3-
                                            COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 5 of 17 Page ID #:5



1           9.    While Plaintiffs genuinely want to avail themselves of Defendant’s goods
2     and services as offered on the Website, Plaintiffs have dual motivations: they also are
3     “testers,” which one federal court has defined to be “individuals with disabilities who
4     visit places of public accommodation to determine their compliance with Title III [of
5     the ADA].” Harty v. Burlington Coat Factory of Penn., L.L.C., Civil Action No. 11-
6     01923, 2011 WL 2415169, at *1 n.5 (E.D. Pa. June 16, 2011).         Indeed, it is widely
7     accepted that “testers” such as Plaintiffs advance important public interests and should
8     be “praised rather than vilified.” Murray v. GMAC Mortgage Corp., 434 F.3d 948, 954
9     (7th Cir. 2006). Plaintiffs have filed multiple lawsuits against various operators of
10    commercial websites under Title III of the ADA as part of their advocacy work on
11    behalf of the civil rights of visually-impaired persons. Plaintiffs intend to continue to
12    engage in such advocacy work into the foreseeable future to ensure that Defendant’s
13    commercial website and others are fully and equally enjoyable to and usable by
14    visually-impaired persons, including themselves.
15          10.   Plaintiffs are informed and believe, and thereon allege, that Defendant
16    Anastasia Beverly Hills, LLC (“Defendant”) is a California limited liability company
17    with its principal place of business located in Los Angeles, California. Plaintiffs are
18    informed and believe, and thereon allege, that Defendant owns, operates and provides to
19    the public the Website. The Website provides access to Defendant’s array of services,
20    including descriptions of its products, amenities and services, and many other benefits
21    related to these facilities and services. The Website is a public accommodation within
22    the definition of Title III of the Americans With Disabilities Act of 1990 (“ADA”), 42
23    U.S.C. § 12181(7) and likewise is a “business establishment” within the meaning of the
24    Unruh Civil Rights Act, California Civil Code § 51 et seq. The Website is a service,
25    privilege, and advantage and accommodation of Defendant’s services.
26          11.   At all relevant times, each and every Defendant was acting as an agent
27    and/or employee of each of the other Defendants and was acting within the course
28    and/or scope of said agency and/or employment with the full knowledge and consent of

                                                -4-
                                            COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 6 of 17 Page ID #:6



1     each of the Defendants. Each of the acts and/or omissions complained of herein were
2     alleged and made known to, and ratified by, each of the other Defendants (Anastasia
3     Beverly Hills, LLC and DOE Defendants will hereafter collectively be referred to as
4     “Defendant”).
5           12.   The true names and capacities of the Defendants sued herein as DOES 1
6     through 10, inclusive, are currently unknown to Plaintiffs, who therefore sue such
7     Defendants by fictitious names. Each of the Defendants designated herein as a DOE is
8     legally responsible for the unlawful acts alleged herein. Plaintiffs will seek leave of
9     Court to amend this Complaint to reflect the true names and capacities of the DOE
10    Defendants when such identities become known.
11                                            FACTS
12          Applicability of the ADA and the Unruh Act to Commercial Websites.
13          13.   The Internet has become a significant source of information, a portal and
14    tool for conducting business, and a means for doing everyday activities such as
15    shopping, banking, etc. for both the sighted and blind, and/or visually-impaired persons.
16          14.   Blind individuals may access websites by using keyboards in conjunction
17    with screen-reading software that vocalizes visual information on a computer screen.
18    Screen access software provides the only method by which a blind person may
19    independently access the internet. Unless websites are designed to be read by screen
20    reading software, blind persons are unable to fully access websites and the information,
21    products and services, privileges, advantages, and accommodations contained thereon.
22          15.   The international website standards organization, W3C, has published
23    version 2.0 of the Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0
24    are well-established guidelines for making websites accessible to blind and visually-
25    impaired people.    These guidelines are successfully followed by numerous large
26    business entities to ensure their websites are accessible. These guidelines recommend
27    several basic components for making websites accessible including, but not limited to:
28    adding invisible alternative text to graphics; ensuring that all functions can be

                                                -5-
                                            COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 7 of 17 Page ID #:7



1     performed using a keyboard and not just a mouse; ensuring that image maps are
2     accessible; and adding headings so that blind people can easily navigate websites.
3     Without these very basic components, a website will be inaccessible to a blind or
4     visually-impaired person using a screen reader.
5           16.   Within this context, numerous federal courts have recognized the viability
6     of ADA claims against commercial website owners/operators with regard to the
7     accessibility of such websites. See, e.g., Carroll v. Fedfinancial Fed. Credit Union, --
8     F. Supp. 3d --, Civil No. 2018 WL 3212023, at *4-*7 (E.D. Va. June 25, 2018); Castillo
9     v. Jo-Ann Stores, LLC, 286 F. Supp. 3d 870, 874-83 (N.D. Ohio Feb. 13, 2018);
10    Gathers v. 1-800-Flowers.com, Inc., Civil Action No. 17-cv-10273-IT, 2018 WL
11    839381, at *2-*5 (D. Mass. Feb. 12, 2018); Robles v. Yum! Brands, Inc. d/b/a Pizza
12    Hut, Case No. 2:16-cv-08211-ODW(SS), 2018 WL 566781, at *3-*8 (C.D. Cal. Jan. 24,
13    2018); Frazier v. E.L.I. Trading, Inc. d/b/a Mica Bella Cosmetics, Case Nos. 2:16-cv-
14    01898-AJS (lead case); 2:17-cv-00024-AJS (member case) [Dkt. 191] (W.D. Pa. Jan.
15    11, 2018); Del-Orden v. Bonobos, Inc., No. 17 Civ. 2744 (PAE), 2017 WL 6547902, at
16    *3-*15 (S.D.N.Y. Dec. 20, 2017); Rios v. New York & Co., Inc., Case No. 2:17-cv-
17    04676-ODW (AGRx), 2017 WL 5564530, at *2-*7 (C.D. Cal. Nov. 16, 2017); Access
18    Now, Inc. v. Blue Apron, LLC, Civil No. 17-cv-116-JL, 2017 WL 5186354, at *2-*11
19    (D.N.H. Nov. 8, 2017); Gorecki v. Dave & Buster’s Inc., Case No. CV 17-1138 PSG
20    (AGRx), 2017 WL 6371367, at *2-*6 (C.D. Cal. Oct. 10, 2017); Reed v. CVS
21    Pharmacy, Inc., No. CV 17-3877-MWF (SKx), 2017 WL 4457508, at *3-*6 (C.D. Cal.
22    Oct. 3, 2017); Andrews v. Blick Art Materials, LLC, 268 F. Supp. 3d 381, 387-405
23    (E.D.N.Y. Aug. 1, 2017) (Weinstein, J.); Thurston v. Chino Commercial Bank, N.A.,
24    No. CV 17-01078 BRO (JCx), 2017 WL 3224681, at *5 (C.D. Cal. July 27, 2017)
25    (citing Gorecki v. Hobby Stores, Inc.); Markett v. Five Guys Enterprises LLC, No. 1:17-
26    cv-00788-KBF, 2017 WL 5054568, at *2-*3 (S.D.N.Y. July 21, 2017); Frazier v.
27    Cogo’s, Co., Case Nos. 2:16-cv-01898-AJS (lead case); 2:17-cv-00091-AJS (member
28    case) [Dkt. 171] (W.D. Pa. June 27, 2018) (consent decree); Gorecki v. Hobby Lobby

                                                -6-
                                           COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 8 of 17 Page ID #:8



1     Stores, Inc., No. 2:17-cv-01131-JFW-SK, 2017 WL 2957736, at *3-*7 (C.D. Cal. June
2     15, 2017) (Walter, J.); id. at *7 (“[T]his is a relatively straightforward claim that
3     [defendant] failed to provide disabled individuals full and equal enjoyment of goods and
4     services . . . by not maintaining a fully accessible website. There is nothing unique
5     about this case, as federal courts have resolved effective communication claims under
6     the ADA in a wide variety of contexts-- including cases involving allegations of
7     unequal access to goods, benefits and services provided through websites.”); Gil v.
8     Winn-Dixie Stores, Inc., 257 F. Supp. 3d 1340, 1343-51 (S.D. Fla. June 13, 2017)
9     (finding that the defendant, a large supermarket chain, had violated the plaintiff’s rights
10    under the ADA by failing to maintain an accessible website after a non-jury trial),
11    appeal docketed, No. 17-13467 (11th Cir. Aug. 1, 2017); Gniewkowski v. Lettuce
12    Entertain You Enters., Inc., 251 F. Supp. 3d 908 (W.D. Pa. 2017); OmahaSteaks.com,
13    Inc. v. Access Now, Inc., et al., No. 8:17-cv-00060-LSC-CRZ [Dkt. 9-1] (D. Neb. Apr.
14    17, 2017) (consent decree); Access Now, Inc., et al. v. Omahasteaks.com, Inc., Nos.
15    2:16-cv-01898-AJS (lead case), 2:17-cv-00269-AJS (member case) [Dkt. 99] (W.D. Pa.
16    Apr. 11, 2017) (consent decree); Gil v. Winn-Dixie Stores, Inc., 242 F. Supp. 3d 1315,
17    1317-21 (S.D. Fla. 2017); Nat’l Ass’n of the Deaf v. Harvard Univ., Case 3:15-cv-
18    30023-MGM, 2016 WL 3561622, at *12-*20 (D. Mass. Feb. 9, 2016) (Robertson, Mag.
19    J.) (recommending the denial of a motion to dismiss or stay predicated on the primary
20    jurisdiction doctrine), adopted in Nat’l Ass’n of the Deaf v. Harvard Univ., 2016 WL
21    6540446, at *1-*3 (D. Mass. Nov. 3, 2016) (Mastroianni, J.); Nat’l Ass’n of the Deaf v.
22    Massachusetts Inst. of Tech., Case 3:15- cv-30024-MGM, 2016 WL 3561631, at *1 (D.
23    Mass. Feb. 9, 2016) (Robertson, Mag. J.)(recommending the denial of a motion to
24    dismiss or stay predicated on the primary jurisdiction doctrine), adopted in Nat’l Ass’n
25    of the Deaf v. Massachusetts Inst. of Tech., 2016 WL 6652471, at *1 (D. Mass. Nov. 4,
26    2016) (Mastroianni, J.); Edward Davis v. Orlando Wilshire Investments Ltd., et al., No.
27    5:15-cv-01738-MWF-KK, [Dkt. 17 at 10] (C.D. Cal. Nov. 2, 2015) (Fitzgerald, J.);
28    Nat’l Fed’n of the Blind v. Scribd, Inc., 98 F. Supp. 3d 565, 576 (D. Vt. 2015); James

                                                 -7-
                                            COMPLAINT
     Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 9 of 17 Page ID #:9



1     Patrick Brown v. BPS Direct, LLC, et al., Case No. LACV 14-04622 JAK (JEMx),
2     [Dkt. 30 at 4-7] (C.D. Cal. Oct. 6, 2014) (Krondstadt, J.); Penney v. Kohl’s Dep’t
3     Stores, Inc., et al., No. 8:14-cv-01100-CJC-DFM [Dkt. 12 at 3] (C.D. Cal. Sept. 23,
4     2014) (Carney, J.); National Ass’n of the Deaf v. Netflix, Inc., 869 F. Supp. 2d 196, 200-
5     02 (D. Mass. 2012); Shields v. Walt Disney Parks and Resorts US, Inc., 279 F.R.D. 529,
6     559 (C.D. Cal. 2011) (“The lack of a widely accepted standard for website accessibility
7     does not preclude injunctive relief that would improve access to Defendants’ websites
8     by the visually impaired.”); Nat’l Federation of the Blind v. Target Corp., 452 F. Supp.
9     2d 946, 953 (N.D. Cal. 2006) (“To limit the ADA to discrimination in the provision of
10    services occurring on the premises of a public accommodation would contradict the
11    plain language of the statute.”); Brintley v. Aeroquip Credit Union, Case No. 17-13912
12    [Dkt. 37] (E.D. Mich. Aug. 30, 2018); Brintley v. Belle River Community Credit Union,
13    Case No. 17-13915 [Dkt. 38] (E.D. Mich. Aug. 30, 2018); Gomez v. General Nutrition
14    Corp., No. 1:17-cv-22747-MGC [Dkt. 62] (S.D. Fla. Aug. 29, 2018); Reed v. 1-800-
15    Flowers.com, Inc., -- F. Supp. 3d --, No. 2:17-cv-05713 (ADS)(AYS), 2018 WL
16    4054879, at *4-*9 (E.D.N.Y. Aug. 24, 2018); Tawam v. APCI Fed. Credit Union, No.
17    5:18-cv-00122, 2018 WL 3723367, at *3-*8 (E.D. Pa. Aug. 6, 2018); Haynes v.
18    Dunkin’ Donuts LLC, -- Fed. Appx. --, 2018 WL 3634720, at *2 (11th Cir. July 31,
19    2018); Brintley v. Aeroquip Credit Union, -- F. Supp. 3d --, Case No. 17-13912, 2018
20    WL 3497139, at *2-*7 (E.D. Mich. July 20, 2018); Brintley v. Belle River Community
21    Credit Union, Case No. 17-13915, 2018 WL 3497142, at *2-*7 (E.D. Mich. July 20,
22    2018).
23          17.    As noted above, Section 51(f) of the California Civil Code provides that a
24    violation of the right of any individual under the ADA shall also constitute a violation
25    of the Unruh Civil Rights Act.
26    ///
27    ///
28    ///

                                                 -8-
                                            COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 10 of 17 Page ID #:10



1            The Inaccessibility of Defendant’s Website to the Visually-Impaired
2          18.    Defendant offers the commercial Website, which provides, as set forth
3    above, a breadth of information concerning its products and other amenities and
4    services, privileges, advantages, and accommodations.
5          19.    Based on information and belief, it is Defendant’s policy and practice to
6    deny blind users, including Plaintiffs, equal enjoyment of and access to the Website.
7    Due to Defendant’s failure and refusal to remove access barriers on the Website,
8    Plaintiffs and other blind and visually impaired individuals have been denied equal
9    enjoyment of and access to Defendant’s services, advantages, privileges, and
10   accommodations offered to the public through the Website.
11         20.    Defendant has denied blind individuals equal enjoyment of and access to
12   the services, privileges, advantages, and accommodations and information made
13   available through the Website by preventing them from freely navigating the Website.
14   The Website contained access barriers that prevented free and full use by Plaintiffs and
15   other blind persons using screen reading software.
16         21.    The Website’s barriers are pervasive and include, but are not limited to, the
17   following:
18         (1) Linked image missing alternative text which presents a problem because an
19   image without alternative text results in an empty link. Alternative Text is invisible
20   code embedded beneath a graphical image on a website. Web accessibility requires that
21   Alternative Text be coded with each picture so that a screen reader can speak the
22   Alternative Text where a sighted user sees pictures. Alternative Text does not change
23   the visual presentation, but instead generates a text box that will pop-up when the
24   mouse moves over the picture. The lack of Alternative Text on these graphics prevents
25   screen readers from accurately vocalizing a description of the graphics. As a result, at
26   all relevant times visually-impaired Anastasia Beverly Hills customers were unable to
27   determine what was on the Website, browse the site, and determine whether or not to
28   purchase Defendant’s products;

                                                -9-
                                           COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 11 of 17 Page ID #:11



1          (2) Empty or missing form labels which presented a problem because if a form
2    control does not have a properly associated text label, the function or purpose of that
3    form control may not be presented to screen reader users. Form labels provide visible
4    descriptions and larger clickable targets for form controls;
5          (3) Empty links that contain no text causing the function or purpose of the link to
6    not be presented to the user. This can introduce confusion for keyboard and screen
7    reader users; and
8          (4) Redundant links where adjacent links go to the same URL address which
9    results in additional navigation and repetition for keyboard and screen reader users.
10         22.    Due to the inaccessibility of the Website, blind and otherwise visually
11   impaired customers who use screen readers have been hindered from effectively
12   browsing for Defendant’s products, amenities and services, privileges, advantages, and
13   accommodations that exist online unlike sighted users. If the Website were accessible,
14   Plaintiffs would independently and privately investigate Defendant’s products, services,
15   privileges, advantages, accommodations, and amenities, as sighted individuals can and
16   do.
17         23.    Despite several attempts to access the Website in recent months, the
18   numerous access barriers contained on the Website have denied Plaintiffs’ full and
19   equal access, and deterred Plaintiffs on a regular basis from accessing the Website.
20   Similarly, based on the numerous access barriers contained on the Website, Plaintiffs
21   have been deterred from purchasing Defendant’s products as Plaintiffs would have been
22   able to do by using the Website. Plaintiffs continue to attempt to utilize the Website
23   and plan to continue to attempt to utilize the Website in the near future. Plaintiffs’
24   dignitary interests as disabled persons have been harmed by Defendant’s actions.
25   ///
26   ///
27   ///
28   ///

                                                - 10 -
                                            COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 12 of 17 Page ID #:12



1                                     CAUSES OF ACTION
2                                 FIRST CAUSE OF ACTION
3        Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
4                             (By Plaintiffs Against All Defendants)
5          24.    Plaintiffs incorporate by this reference the allegations contained in the
6    preceding paragraphs as if fully set forth herein.
7          25.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
8    provides: “No individual shall be discriminated against on the basis of disability in the
9    full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
10   accommodations of any place of public accommodation by any person who owns,
11   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §
12   12182(a).
13         26.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination
14   also includes, among other things: “a failure to make reasonable modifications in
15   policies, practices, or procedures, when such modifications are necessary to afford such
16   goods, services, facilities, privileges, advantages, or accommodations to individuals
17   with disabilities, unless the entity can demonstrate that making such modifications
18   would fundamentally alter the nature of such goods, services, facilities, privileges,
19   advantages or accommodations”; and “a failure to take such steps as may be necessary
20   to ensure that no individual with a disability is excluded, denied services, segregated or
21   otherwise treated differently than other individuals because of the absence of auxiliary
22   aids and services, unless the entity can demonstrate that taking such steps would
23   fundamentally alter the nature of the good, service, facility, privilege, advantage, or
24   accommodation being offered or would result in an undue burden”.            42 U.S.C. §
25   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be
26   necessary to ensure that no individual with a disability is excluded, denied services,
27   segregated or otherwise treated differently than other individuals because of the absence
28   of auxiliary aids and services, unless the public accommodation can demonstrate that

                                                - 11 -
                                            COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 13 of 17 Page ID #:13



1    taking those steps would fundamentally alter the nature of the goods, services, facilities,
2    privileges, advantages, or accommodations being offered or would result in an undue
3    burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order to be
4    effective, auxiliary aids and services must be provided in accessible formats, in a timely
5    manner, and in such a way as to protect the privacy and independence of the individual
6    with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
7          27.    Defendant’s Website is a “public accommodation” within the meaning of
8    42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the
9    sale of its products and services, privileges, advantages, and accommodations in
10   California through its services, privileges, advantages, and accommodations through the
11   Website. The Website is a service, privilege, advantage, and accommodation provided
12   by Defendant that is inaccessible to patrons who are visually-impaired like Plaintiff.
13   This inaccessibility denies visually-impaired patrons full and equal enjoyment of and
14   access to the facilities and services, privileges, advantages, and accommodations that
15   Defendant made available to the non-disabled public.           Defendant is violating the
16   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant denies
17   visually-impaired customers the services, privileges, advantages, and accommodations
18   provided by the Website. These violations are ongoing.
19         28.    Defendant’s actions constitute intentional discrimination against Plaintiffs
20   on the basis of a disability in violation of the Americans with Disabilities Act, 42
21   U.S.C. § 12181 et seq. in that: Defendant has constructed a Website that is inaccessible
22   to Plaintiffs; maintains the Website in this inaccessible form; and has failed to take
23   adequate actions to correct these barriers even after being notified of the discrimination
24   that such barriers cause.
25         29.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set
26   forth and incorporated therein, Plaintiffs request relief as set forth below.
27   ///
28   ///

                                                 - 12 -
                                            COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 14 of 17 Page ID #:14



1                                 SECOND CAUSE OF ACTION
2        Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
3                              (By Plaintiffs Against All Defendants)
4             30.   Plaintiffs incorporate by this reference the allegations contained in the
5    preceding paragraphs above as if fully set forth herein.
6             31.   California Civil Code § 51 et seq. guarantees equal access for people with
7    disabilities to the accommodations, advantages, facilities, privileges, and services of all
8    business establishments of any kind whatsoever. Defendant is systematically violating
9    the Unruh Civil Rights Act, California Civil Code § 51 et seq.
10            32.   The Website is a “business establishment” within the meaning of the
11   California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue
12   from the sale of its goods and services in California through the Website. The Website
13   is a service provided by Defendant that is inaccessible to patrons who are visually-
14   impaired like Plaintiffs. This inaccessibility has denied visually-impaired patrons full
15   and equal access to the facilities and services that Defendant makes available to the
16   non-disabled public. Defendant has violated the Unruh Civil Rights Act, California
17   Civil Code § 51 et seq., in that Defendant has denied visually-impaired customers the
18   services provided by the Website. These violations are ongoing.
19            33.   Defendant’s actions constitute intentional discrimination against Plaintiffs
20   on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil Code §
21   51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiffs;
22   maintains the Website in this inaccessible form; and has failed to take adequate actions
23   to correct these barriers even after being notified of the discrimination that such barriers
24   cause.
25            34.   Defendant is also violating the Unruh Civil Rights Act, California Civil
26   Code § 51 et seq. in that the conduct alleged herein likewise constitutes a violation of
27   various provisions of the ADA, 42 U.S.C. § 12101 et seq.             Section 51(f) of the
28

                                                 - 13 -
                                             COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 15 of 17 Page ID #:15



1    California Civil Code provides that a violation of the right of any individual under the
2    ADA shall also constitute a violation of the Unruh Civil Rights Act.
3           35.   The actions of Defendant were and are in violation of the Unruh Civil
4    Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiffs are entitled to
5    injunctive relief remedying the discrimination.
6           36.   Plaintiffs are also entitled to a preliminary and permanent injunction
7    enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code §
8    51 et seq., and requiring Defendant to take the steps necessary to make the Website
9    readily accessible to and usable by visually-impaired individuals.
10          37.   Plaintiffs are also entitled to statutory minimum damages pursuant to
11   California Civil Code § 52 for each and every offense. Plaintiffs are also entitled to
12   reasonable attorneys’ fees and costs.
13                                   PRAYER FOR RELIEF
14          WHEREFORE, Plaintiffs pray for relief and judgment as follows:
15          1.    For a judgment that Defendant violated Plaintiffs’ rights under the ADA,
16   42 U.S.C. § 12181 et seq., and the Unruh Civil Rights Act, California Civil Code § 51
17   et seq.;
18          2.    For a preliminary and permanent injunction pursuant to 42 U.S.C. §
19   12188(a)(1) and (2) and section 52.1 of the California Civil Code requiring Defendant
20   to take the steps necessary to make the Website, www.anastasiabeverlyhills.com,
21   readily accessible to and usable by visually-impaired individuals;
22          3.    An award of statutory minimum damages of $4,000 per violation pursuant
23   to section 52(a) of the California Civil Code;
24          4.    For attorneys’ fees and expenses pursuant to all applicable laws including,
25   without limitation, California Civil Code § 52(a);
26          5.    For pre-judgment interest to the extent permitted by law;
27          6.    For costs of suit; and
28

                                                - 14 -
                                             COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 16 of 17 Page ID #:16



1         7.    For such other and further relief as the Court deems just and proper.
2    Dated: February 3, 2019              PACIFIC TRIAL ATTORNEYS, APC
3

4                                         By:
                                          Scott. J. Ferrell
5                                         Attorneys for Plaintiffs
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             - 15 -
                                         COMPLAINT
 Case 5:19-cv-00216-JGB-SP Document 1 Filed 02/03/19 Page 17 of 17 Page ID #:17



 1                              DEMAND FOR JURY TRIAL
 2          Plaintiffs hereby demand a trial by jury of all claims and causes of action so
 3   triable in this lawsuit.
 4

 5   Dated: February 3, 2019              PACIFIC TRIAL ATTORNEYS, APC
 6

 7                                        By:
                                          Scott. J. Ferrell
 8                                        Attorneys for Plaintiffs
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              - 16 -
                                         COMPLAINT
